         Case 1:19-cv-05086-BCM Document 28 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          9/9/20
SHAWN P. LAHEY,

                  Plaintiff,                      19-CV-5086 (BCM)

           -against-                              ORDER

ANDREW M. SAUL, Acting Commissioner
of Social Security,

                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument previously scheduled for September 22, 2020 is adjourned to

November 4, 2020, at 11:00 a.m. In light of the ongoing public health emergency, counsel

should contact chambers one week prior to the argument for information regarding whether the

argument will be held remotely and, if so, by what means.

Dated: New York, New York
       September 9, 2020

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge.
